 

EXHIBIT 10.35

 

Fourth Amendment to Credit Agreement

 

This Fourth Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of March __, 2014, but effective as of December 31, 2013, by and among
Pioneer Power Solutions, Inc., a Delaware corporation (the “Borrower”), the
direct and indirect Domestic Subsidiaries of the Borrower, as Guarantors, and
Bank of Montreal, a Canadian chartered bank acting through its Chicago branch
(the “Bank”).

 

Preliminary Statements

 

A.           The Borrower, the Guarantors and the Bank entered into a certain
Credit Agreement, dated as of June 28, 2013 (the Credit Agreement, as the same
has been amended prior to the date hereof, being referred to herein as the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

 

B.           The Borrower has requested that the Bank make certain amendments to
the Credit Agreement, and the Bank is willing to do so under the terms and
conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Amendments.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1.          Section 8.5(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(c)          as soon as available, and in any event no later than 120 days after
the last day of each fiscal year of the Borrower, a copy of the consolidated
balance sheet of the Loan Parties and their Non-Canadian Subsidiaries as of the
last day of the fiscal year then ended and the consolidated statements of
income, retained earnings, and cash flows of the Loan Parties and their
Non-Canadian Subsidiaries for the fiscal year then ended, and accompanying notes
thereto and a supplemental informational section that contains consolidating
financial statements for the fiscal year then ended, each in reasonable detail
showing in comparative form the figures for the previous fiscal year,
accompanied in the case of the consolidated financial statements by a review
report (or, if requested by the Bank by no later than September 15th each year,
an unqualified opinion) of Richter LLP or another firm of independent public
accountants of recognized standing, selected by the Borrower and reasonably
satisfactory to the Bank, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of the Loan Parties
and Non-Canadian Subsidiaries of the close of such fiscal year and the results
of their operations and cash flows for the fiscal year then ended;

 

 

  

1.2.          Section 8.5(l) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(l)          with each of the financial statements delivered pursuant to
subsections (b) and (c) above, a written certificate in the form attached hereto
as Exhibit E signed by a Financial Officer of the Borrower to the effect that to
the best of such officer’s knowledge and belief no Event of Default has occurred
during the period covered by such statements or any Default exists or, if any
such Event of Default has occurred during such period or Default exists, setting
forth a description of such Default and specifying the action, if any, taken by
the relevant Loan Party or its Subsidiary to remedy the same. Such certificate
shall also set forth the calculations supporting such statements in respect of
Section 8.23 (Financial Covenants) and Section 8.26 (Consolidated Financial
Calculations), as applicable;

 

1.3.          Section 8.23 of the Credit Agreement shall be amended by adding a
new subsection (e) to read in its entirety as follows:

 

(e)          Special Provision Regarding Financial Covenants. Notwithstanding
the foregoing, if both (x) pursuant to Section 8.26(a), the calculated Total
Leverage Ratio is less than or equal to 2.75 to 1.00 and (y) pursuant to Section
8.26(b), the calculated Fixed Charge Coverage Ratio is greater than or equal to
1.25 to 1.00, then the Loan Parties and their Non-Canadian Subsidiaries shall
not be required to comply with the financial covenants set forth in Section
8.23(a), (b) and (c) or deliver such financial covenant calculations pursuant to
Section 8.5(l).

 

1.4.          Section 8 of the Credit Agreement shall be amended by adding a new
Section 8.26 to read in its entirety as follows:

 

Section 8.26.   Consolidated Financial Calculations. (a) Total Leverage Ratio.
As of the last day of the first three fiscal quarters of each fiscal year of the
Borrower and as of the last day of each fiscal year of the Borrower, the
Borrower shall calculate for the Loan Parties and their Subsidiaries the Total
Leverage Ratio (calculated as if the definition of Total Leverage Ratio and
related definitions referred to the Loan Parties and their Subsidiaries instead
of the Loan Parties and their Non-Canadian Subsidiaries).

 

-2-

 

 

(b) Fixed Charge Coverage Ratio. As of the last day of the first three fiscal
quarters of each fiscal year of the Borrower and as of the last day of each
fiscal year of the Borrower, the Borrower shall calculate for the Loan Parties
and their Subsidiaries the Fixed Charge Coverage Ratio (calculated as if the
definition of Fixed Charge Coverage Ratio and related definitions referred to
the Loan Parties and their Subsidiaries instead of the Loan Parties and their
Non-Canadian Subsidiaries).

 

1.5.          Exhibit E of the Credit Agreement is hereby deleted and replaced
with Exhibit E attached hereto.

 

Section 2.          Conditions Precedent.

 

Subject to the satisfaction of all of the following conditions precedent, the
Amendment shall be effective as of December 31, 2013:

 

2.1.          The Borrower, the Guarantors and the Bank shall have executed and
delivered this Amendment.

 

2.2.          The Bank shall have received copies (executed or certified, as may
be appropriate) of all legal documents or proceedings taken in connection with
the execution and delivery of this Amendment to the extent the Bank or its
counsel may reasonably request.

 

2.3.          Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Bank and its counsel.

 

Section 3.          Representations.

 

In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof (a)  the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Bank) and (b) the Borrower is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

 

-3-

 

 

Section 4.          Miscellaneous.

 

4.1.          The Borrower and the Guarantors heretofore executed and delivered
to the Bank the Security Agreement and certain other Collateral Documents. The
Borrower and the Guarantors hereby acknowledge and agree that the Liens created
and provided for by the Collateral Documents continue to secure, among other
things, the Secured Obligations arising under the Credit Agreement as amended
hereby; and the Collateral Documents and the rights and remedies of the Bank
thereunder, the obligations of the Borrower and Guarantors thereunder, and the
Liens created and provided for thereunder remain in full force and effect and
shall not be affected, impaired or discharged hereby. Nothing herein contained
shall in any manner affect or impair the priority of the liens and security
interests created and provided for by the Collateral Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

 

4.2.          Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.

 

4.3.          The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Bank in connection with the negotiation, preparation, execution
and delivery of this Amendment, including the reasonable fees and expenses of
counsel for the Bank.

 

4.4.          This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.

 

[Signature Page to Follow]

 

-4-

 

 

This Fourth Amendment to Credit Agreement is entered into as of the date and
year first above written.

 



“Borrower”       Pioneer Power Solutions, Inc.         By /s/ Andrew Minkow    
Name  Andrew Minkow     Title    Chief Financial Officer       “Guarantors”    
  Jefferson Electric, Inc.         By /s/ Andrew Minkow     Name  Andrew Minkow
    Title    Chief Financial Officer       Pioneer Critical Power Inc.        
By /s/ Andrew Minkow     Name  Andrew Minkow     Title    Chief Financial
Officer       Pioneer Custom Electrical Products Corp.         By /s/ Andrew
Minkow     Name  Andrew Minkow     Title    Chief Financial Officer





 

Accepted and agreed to.

 



  Bank of Montreal, acting through its Chicago Branch       By /s/ Joseph W.
Linder     Name  Joseph W. Linder     Title   Vice President



  



[Signature Page to Fourth Amendment to Credit Agreement]



 

 

 

 

Exhibit E

 

Pioneer Power Solutions, Inc.

 

Compliance Certificate

 

To:Bank of Montreal, as lender under the Credit Agreement described below

 

This Compliance Certificate is furnished to the Bank pursuant to that certain
Credit Agreement dated as of June 28, 2013, among us (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

 

The Undersigned hereby certifies that:

 

1.          I am the duly elected __________________________ of Pioneer Power
Solutions, Inc.;

 

2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.          The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.          The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.          The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

               

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

  Pioneer Power Solutions, Inc.       By       Name       Title  

 

-2-

 

 



Schedule I

to Compliance Certificate

 

Pioneer Power Solutions, Inc.

 

Compliance Calculations

for Credit Agreement dated as of June 28, 2013

 

Calculations as of _____________, _______

 

 

Consolidated Financial Calculations (Section 8.26)

 

A.         Total Leverage Ratio for the Loan Parties and their Subsidiaries
(Section 8.26(a))           1.     Funded Debt (per definition but modified) $  
      2.     Net Income for past 4 quarters $         3.     Interest Expense
for past 4 quarters $         4.     Federal, state and local income taxes for
past 4 quarters $         5.     Depreciation and amortization for past 4
quarters $         6.     Extraordinary fees or expenses for past 4 quarters $  
      7.     Sum of Lines A2-A6 (EBITDA) $         8.     Adjustments per
definition of Adjusted EBITDA $         9.     Sum of Line A7 and A8 (Adjusted
EBITDA) $         10.   Ratio of Line A1 to Line A9  

____:1.00

      11.   Threshold limit pursuant to Section 8.23(e)(x)  

2.75:1.00

      12.    Is Line A10 less than or equal to A11 (circle yes or no)  

yes/no

      B.         Fixed Charge Coverage Ratio for the Loan Parties and their
Subsidiaries (Section 8.26(b))           1.     Adjusted EBITDA (Line A9) $    
    2      Unfinanced Capital Expenditures for past 4 quarters $        
3.     Cash taxes for past 4 quarters $         4.     Restricted Payments paid
in cash for past 4 quarters $         5.     Line B1 minus the sum of Lines
B2-B4 $  

 

 

 

 

6.     Scheduled principal payments for past 4 quarters $        
7.     Interest Expense for past 4 quarters $         8.     Sum of Lines B6 and
B7 (Fixed Charges) $         9.     Ratio of Line B5 to Line B8   ____:1.00    
  10.   Threshold limit pursuant to Section 8.23(e)(y)   1.25:1.00      
11.   Is Line B9 greater than or equal to B10 (circle yes or no)   yes/no      
C.         Calculation of Financial Covenants Pursuant to Section 8.23(a), (b)
and (c)           1.      If either of Line A12 or B11 is “no”, then the
financial covenants set forth below must be calculated    

 

Financial Covenants (Section 8.23)

A.         Total Leverage Ratio for the Loan Parties and their Non-Canadian
Subsidiaries (Section 8.23(a))           1.     Funded Debt (per definition) $  
      2.     Net Income for past 4 quarters $         3.     Interest Expense
for past 4 quarters $         4.     Federal, state and local income taxes for
past 4 quarters $         5.     Depreciation and amortization for past 4
quarters $         6.     Extraordinary fees or expenses for past 4 quarters $  
      7.     Sum of Lines A2-A6 (EBITDA) $         8.     Adjustments per
definition of Adjusted EBITDA $         9.     Sum of Lines A7 and A8 (Adjusted
EBITDA) $         10.   Ratio of Line A1 to Line A9   ____:1.0       11.   Line
A10 Ratio shall not exceed   ____:1.0       12.   The Borrower is in
compliance?  (circle yes or no)   yes/no       B.         Funded Debt to
Capitalization Ratio for the Loan Parties and their Non-Canadian Subsidiaries
(Section 8.23(b))           1.     Funded Debt (Line A1) $         2.     Net
Worth $         3.     Sum of Lines B1 and B2 (Total Capitalization) $  

 

- 2 -

 

 

4.     Ratio of Line B1 to Line B3   ____:1.0       5.     Line B4 Ratio shall
not exceed   0.50:1.0       6.     The Borrower is in compliance?  (circle yes
or no)   yes/no       C.         Fixed Charge Coverage Ratio for the Loan
Parties and their Non-Canadian Subsidiaries (Section 8.23(c))          
1.     Adjusted EBITDA for past 4 quarters (Line A9) $         2.     Unfinanced
Capital Expenditures for past 4 quarters $         3.     Cash taxes for past 4
quarters $         4.     Restricted Payments paid in cash for past 4 quarters $
        5.     Line C1 minus the sum of Lines C2-C4 $         6.     Scheduled
principal payments for past 4 quarters $         7.     Interest Expense for
past 4 quarters $         8.     Sum of Lines C6 and C7 (Fixed Charges) $      
  9.     Ratio of Line C5 to Line C8   ____:1.0       10.     Line C9 Ratio
shall not be less than   ____:1.0       11.     The Borrower is in
compliance?  (circle yes or no)   yes/no

  



- 3 -

